Name: 2006/823/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2004
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/70 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2004 (2006/823/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2004, together with the Foundation's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 1365/75 of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the Report of the Committee on Budgetary Control (A6-0093/2006), 1. Notes the following figures for the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Revenue Commission subsidies 18 000 17 090 Miscellaneous revenue 85 47 Financial revenue 0 35 Total revenue (a) 18 085 17 172 Expenditure Staff  Title I of the budget Payments 8 606 8 927 Appropriations carried over 132 109 Administration  Title II of the budget Payments 1 267 968 Appropriations carried over 489 224 Operating activities  Title III of the budget Payments 5 056 3 733 Appropriations carried over 2 522 2 817 Total expenditure (b) 18 072 16 778 Outturn for the financial year (a  b) 13 394 Balance carried over from the previous financial year - 1 296 - 1 836 Appropriations carried over and cancelled 35 118 Sums from the previous financial year for reuse that were not used 17 19 Exceptional result from previous years 2 0 Phare appropriations carried over and cancelled 8 0 Phare revenue collected 0 639 Phare revenue to be collected 0 361 Phare expenditure 0 - 1 000 Exchange-rate differences - 4 9 Balance for the financial year - 1 225 - 1 296 2. Approves the closure of the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 40. (2) OJ C 332, 28.12.2005, p. 82. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 139, 30.5.1975, p. 1. Regulation as last amended by Regulation (EC) No 1111/2005 (OJ L 184, 15.7.2005, p. 1). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3).